Citation Nr: 0501772	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  96-45 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral spine disability, to include lumbosacral strain, 
degenerative joint disease, and degenerative disc disease 
with L4 radiculopathy of the left leg, evaluated as 20 
percent disabling to November 30, 2000, and as 40 percent 
disabling from November 30, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran (appellant) had active service from October 1966 
to October 1969.  This claim initially came before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
issued to the veteran in July 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  That rating decision denied an evaluation in excess of 
20 percent for service-connected lumbosacral strain.  By 
decisions issued in March 2000 and June 2003, the Board 
remanded the claim.  The claim again comes before the Board 
following further development.

During the pendency of this appeal, the veteran submitted 
additional claims, including a claim for service connection 
for post-traumatic stress disorder (PTSD), which was denied 
in a December 1998 rating decision; the veteran again 
submitted a claim for service connection for PTSD in 
September 2000.  That claim was denied by a rating decision 
issued in 2001.  The record before the Board does not reflect 
that the veteran disagreed with or appealed that denial, and 
no claim for service connection for PTSD is before the Board 
for review at this time.  

During the pendency of this appeal, the veteran also 
submitted a claim for total disability compensation based on 
individual unemployability (TDIU) and, in February 2002, the 
veteran submitted a claim for service connection for diabetes 
mellitus.  The record before the Board does not reflect that 
these claims have been adjudicated.  These claims are 
REFERRED to the RO for any necessary action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information required to substantiate his claim, and all 
identified evidence relevant to the claim addressed in this 
decision has been obtained.

2.  Prior to March 23, 1999, the veteran's lumbosacral spine 
disability was manifested by constant low back pain, moderate 
limitation of range of motion, with increased limitation of 
motion during exacerbations, subjective complaints of some 
radiation of back pain in the lower extremities, radiologic 
evidence of degenerative joint disease of the lumbosacral 
spine, and use of narcotic medications for pain, but the 
disability was not manifested by objective findings of muscle 
spasm, diminished strength in the lower extremities, abnormal 
gait, use of any assistive device, absent or diminished lower 
extremity deep tendon reflexes, or other objective findings 
of neurological involvement.  

3.  From March 23, 1999 to November 16, 2003, the veteran's 
lumbosacral spine disability was manifested by severe to 
pronounced intervertebral disc syndrome, by severe reduction 
of range of motion during flare-ups, abnormal gait, use of 
narcotic medications for pain, and by minimal to mild 
neurological manifestations, with not more than mild decrease 
in muscle strength and with no evidence of paralysis, no 
evidence of radiculopathy on electromyographic examination of 
the nerves, no sensory or motor deficit in the lower 
extremities, no abnormality of bowel or bladder function, and 
occasional incapacitating episodes treated by a physician, 
averaging less than 4 weeks in any 12-month period from 
September 2002.

4.  From November 17, 2003, the veteran's lumbosacral spine 
disability is manifested by periods of incapacitating pain 
daily, severe limitation of motion of the spine during flare-
ups, difficulty with activities of daily living and personal 
hygiene, pain on straight leg raising to 10 degrees, 
continued use of narcotic medications but with little 
intermittent relief of back pain, but was not manifested by 
absent or diminished deep tendon reflexes or partial 
paralysis or other neurological manifestations.


CONCLUSIONS OF LAW

1.  Prior to March 23, 1999, the criteria for an evaluation 
in excess of 20 percent for service-connected lumbosacral 
spine disability were not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (1999).

2.  From March 23, 1999, to November 16, 2003, the criteria 
for a 40 percent evaluation, but not for an evaluation in 
excess of 40 percent, for service-connected lumbosacral spine 
disability, were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).  

3.  From November 17, 2003, the criteria for a 60 percent 
evaluation, but not for an evaluation in excess of 60 
percent, for service-connected lumbosacral spine disability 
were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claim in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  Accordingly, compliance with the 
provisions of the VCAA in regard to the claim for an 
increased evaluation for service-connected lumbosacral spine 
disability is addressed below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because this appeal was initiated by a claim submitted in 
1996, notices provided to the veteran prior to the initial 
denial of his claim did not conform in all respects to the 
VCAA.  Notices provided to the veteran prior to enactment of 
the VCAA include the rating decision issued in July 1996, a 
statement of the case (SOC) issued in August 1996, a 
supplemental statement of the case (SSOC) issued in November 
1997, a rating decision issued in November 1997, a SSOC 
issued in October 1999, and a Board decision issued in March 
2000.  

Following enactment of the VCAA, the RO issued another SSOC 
in April 2001.  By a SSOC issued in April 2002, the RO 
advised the veteran of the provisions of the VCAA by 
providing him with the complete text of 38 C.F.R. § 3.159, as 
revised to incorporate the VCAA.  An October 2002 SSOC 
advised the veteran of the rating criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5295 and 5293. 

By a letter issued in March 2003, the Board notified the 
veteran that the criteria used to evaluate the severity of 
intervertebral disc syndrome (IVDS) had been revised, 
effective September 23, 2002.  This letter also advised the 
veteran of VA's duty to notify and to assist claimants, and 
provided the full text of Diagnostic Code (DC) 5293 as 
revised, effective September 23, 2002, as well as providing 
the complete text of the VCAA.  Although the Court has 
determined that appellate review based on Board development 
of a claim is not authorized by law, nevertheless, the 
information contained in the Board's March 2003 letter was 
sufficient to advise the veteran of the laws and regulations 
discussed in that notice.

The Board's June 2003 Remand again advised the veteran of the 
enactment of the VCAA, of the revision of the criteria for 
rating lumbosacral disabilities, and advised him of the 
evidence required to substantiate the claim.  Following that 
Remand, the RO issued a January 2004 SSOC which included the 
text of 38 C.F.R. § 3.159, and which advised the veteran of 
the criteria of DC 5293, as in effect prior to September 23, 
2002, as well as the revised criteria for evaluating IVDS in 
effect after September 23, 2002, including as renumbered as 
DC 5243.   

The Board finds that the numerous communications of record 
during the pendency of this appeal have notified the veteran 
of the enactment of the VCAA, of the provisions of the VCAA, 
and of his responsibility and VA's responsibility in the 
development of his claims under the VCAA.  The veteran has 
been advised of the evidence required to substantiate the 
claim for an increased evaluation, has been offered numerous 
opportunities to submit evidence, and has been afforded VA 
examinations and medical opinions during the pendency of the 
appeal.  The Board may complete appellate review of this 
claim.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The claims on appeal were submitted prior to enactment of the 
VCAA.  However, the multiple notices provided to the veteran 
through the rating decisions, SOC, SSOCs, and Board Remands, 
clearly satisfied the duty to notify the veteran of 
applicable law and regulations and of the evidence required 
to substantiate the claim.  The notifications to the veteran 
have advised him that he could identify or submit any 
relevant evidence, and notified him as to what evidence VA 
would attempt to obtain, what evidence he would have to 
obtain, what his responsibilities were in developing his 
claims, and other information pertinent to this appeal.  

The Board finds that the timing of the VCAA notices, as well 
as the content of the VCAA notices, together with all the 
other communications of record, have complied with the 
requirements of the VCAA.  If there was any defect with 
respect to the timing or content of the VCAA notices, that 
defect was harmless error.  The content as well as the timing 
of the notices provided fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has been afforded 
numerous opportunities to submit additional evidence, 
and has evidenced that he understood that he could 
submit additional evidence and contentions by continuing 
to submit and identify additional evidence.  The Board 
finds that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim, including by the January 2004 SSOC, as 
well as several preceding SOCs and SSOCs, which provided 
the veteran with the full text of 38 C.F.R. § 3.159, as 
revised to incorporate the VCAA.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim at 
issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  



Laws and regulations applicable to disability evaluation

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Criteria applicable for evaluation of lumbosacral disability 
and IVDS

The veteran's service-connected back disability has been 
evaluated under DC 5293, 38 C.F.R. § 4.71a.  DC 5293 provides 
the criteria for evaluation of IVDS, prior to September 26, 
2003.  Prior to September 23, 2002, intervertebral disc 
syndrome manifested by moderate symptoms, with recurring 
attacks, is assigned a 20 percent evaluation.  Intervertebral 
disc syndrome manifested by severe symptoms, with recurring 
attacks and intermittent relief, is assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrant a 60 percent 
evaluation, the maximum schedular evaluation available under 
DC 5293.

Prior to September 26, 2003, DC 5292 provides for a 10 
percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion, and a 40 percent rating for severe limitation of 
motion.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
VAOPGCPREC 36-97 (stating that, as DC 5293 contemplates 
limitation of motion, a rating based on limitation of motion 
in excess of 40 percent under DC 5292 could be assigned under 
DC 5293, and stating that the provisions of 38 C.F.R. §§ 
4.40, 4.45 are applicable to ratings under DC 5293).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.

Effective on September 23, 2002, the regulation governing the 
evaluation of IVDS, 38 C.F.R. § 4.71a, DC 5293, was revised.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The 
revised diagnostic code effective that date provides for the 
evaluation of IVDS (pre-operatively or post-operatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

The revised regulation defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that, when evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  

Note 3 provides that, if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment may be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  67 Fed. 
Reg. 54,345 (2002).  In this case, however, the veteran has 
been granted service connection for disability only of the 
lumbar spine; the veteran has not been granted service 
connection for disability of any other segment.  Therefore, 
in this appeal, the Board may consider only the lumbar 
segment of the spine.

Other even more recent regulatory changes, which became 
effective on September 26, 2003, also affect the way IVDS is 
evaluated.  The applicable diagnostic code (5293) has been 
renumbered as 5243, but it did not undergo any substantive 
changes, itself; however, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to DCs 5235 to 5243.  Under the September 2003 
revision, IVDS (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

The criteria for evaluating disabilities of the spine, other 
than IVDS, were also revised effective September 26, 2003.  
The criteria prior to September 26, 2003, focused on 
subjective classifications of whether any ankylosis was in a 
favorable or unfavorable position (formerly DCs 5286 thru 
5289) and subjective classifications of whether the degree of 
limitation of motion was mild, moderate or severe (formerly 
DCs 5290 thru 5292), except that other factors were taken 
into consideration for residuals of a vertebral fracture 
(formerly DC 5285) and sacroiliac injury and weakness and 
lumbosacral strains (formerly DCs 5294 and 5295).  The DCs 
for rating spinal disorders were also renumbered, including, 
as noted above, renumbering IVDS as DC 5243.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and provide for 
evaluations with or without symptoms such as pain (radiating 
or not), stiffness, or aching and thus encompass and take 
into account those symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  68 
Fed. Reg. 51,454 (August 27, 2003).  

The revised regulatory provisions, at Note 2 to the General 
Rating Formula for Diseases and Injuries of the Spine, and at 
38 C.F.R. § 4.71, Plate V, specify, for VA compensation 
purposes, that normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Factual background

In a January 1996 claim, the veteran sought an evaluation in 
excess of 20 percent for his service-connected lumbosacral 
strain.  A private outpatient clinical record dated in late 
January 1996 reflects that the veteran continued to have pain 
and irritation in the lower lumbar region with some radiation 
to the lower extremity.  Forward flexion was to 50 degrees, 
and side bending was to 10 degrees.  Reflexes were 2+ and 
symmetric.  The veteran had good sensation to light touch and 
pinprick.  His motor and sensory function was intact.  He 
ambulated with a heel to toe gait, bearing weight evenly on 
both extremities.  Straight leg raising was negative 
bilaterally.  The impression was bulging discs, L2-L3, L3-L4, 
and L4-L5.

On VA examination conducted in June 1996, the veteran walked 
slowly and in a hesitant fashion.  He moved slowly and 
groaned with movement.  The veteran had forward flexion of 20 
degrees, but no more, at the hips.  Straight leg raising was 
to 10 degrees with bitter complaints of pain in the back and 
legs.  The examiner concluded that there was a large 
functional element in the veteran's clinical picture.  The 
veteran stated that he was totally incapacitated.  Radiologic 
examination disclosed minimal degenerative changes, with 
minimal narrowing of the L3-L4 intervertebral disc space.

In August 1996, the veteran disagreed with the 20 percent 
evaluation assigned for his lumbar disability, and attached 
to that statement an October 1995 magnetic resonance imaging 
(MRI) report which disclosed diffuse disc bulges at L2-L3, 
L3-L4, and L4-L5, without focal herniations.

In November 1996, the veteran submitted a claim of 
entitlement to total disability compensation based on 
individual unemployability.  The evidence also reflects that 
the veteran submitted an application for Social Security 
Administration (SSA) disability benefits in 1996.  The 
veteran's SSA records were requested by the RO.  SSA advised 
VA that the file had been destroyed according to procedure.

A January 1997 private emergency department record reflects 
that the veteran complained of exacerbated back pain and an 
inability to be comfortable in any position, with increased 
hip and leg pain for the past three days.

VA outpatient clinical records dated in February 1997 reflect 
that the veteran, who was taking Daypro 600 and hydrocodone 
(a semisynthetic narcotic analgesic similar to codeine) 7.5 
milligrams every four hours for pain, reported that his back 
was doing better.  The veteran was walking daily.  He was in 
no acute distress.

An October 1997 VA examination of the veteran's back 
disclosed that the veteran had complaints of constant low 
back ache, pain, and stiffness, radiating to both lower 
extremities, worse with prolonged standing or sitting.  He 
reported occasional sharp pain.  He had intermittent 
paresthesias of the thigh and calf.  He denied bladder 
incontinence.  He had full active range of motion of both 
lower extremities.  Muscle strength was 5/5 in both lower 
extremities on manual muscle testing.  Deep tendon reflexes 
were 2+ and symmetric.  There was no specific dermatomal 
deficit, although the veteran subjectively reported decreased 
pinprick throughout the right lower extremity compared to the 
left.  There was no gross deviation or scoliosis, but there 
was some flattening of the lumbar lordosis.  No significant 
spasm of the lumbar paraspinal muscles was present.  The 
veteran was slightly more tender in the right lumbar 
paraspinal muscles than in the left.  Range of motion was to 
50 degrees of forward flexion, and 10 degrees of extension, 
zero to 10 degrees of lateral flexion to the right and zero 
to 30 degrees of lateral flexion to the left.  Straight leg 
raising was negative on the left side, but the veteran 
reported tightness and pain in the back and thigh on the 
right with straight leg raising.  The examiner noted that the 
veteran's trial of a transcutaneous electrical nerve 
stimulation (TENS) unit was not helpful, and that use of 
nonsteroidal medication also was of no benefit.  The examiner 
concluded that only narcotic medications relieved the 
veteran's pain.

VA outpatient treatment records dated from November 1997 
through January 1998 reflect treatment of psychiatric 
disorders, including bipolar disorder, PTSD, and depression, 
but are devoid of evidence of specific treatment of a back 
disorder.

On VA evaluation conducted in March 1999, the veteran 
reported having pain behind the left knee and pain radiating 
down the left knee to the left ankle.  He reported that the 
knee would give out when he walked.  He also reported trouble 
going up stairs.  This pain had been occurring for about two 
months.  He stated that he was able to walk about one-half 
block before the pain would start in his legs.  Pain was 
relieved with rest.  There were stairs in his apartment 
building.  Range of motion of the lumbosacral spine was full.  

In April 1999, the veteran reported increased leg pain and 
giving away of the left knee.  The veteran was using a knee 
brace.  He walked with an antalgic gait.  He used a cane.  
Muscle spasms were noted.

VA outpatient treatment notes dated in April 2000 reflect 
that the veteran reported that he had difficulty sitting for 
any length of time.  He reported that he was only able to 
sleep three to four hours per night because his pain from his 
back would awaken him.  In July 2000, the veteran reported 
that, when he was bending over in the shower to wash his 
feet, he felt a snap in his back and he had been in pain 
since that time.  He had been seen twice in a private 
emergency department earlier in the month.  The veteran 
reported a tingling in his left leg and stated that he feels 
like his left leg was giving out when he walked.  There was a 
burning sensation extending from the low back down to and 
including the left foot.  The veteran was referred for 
physical therapy and was referred to the pain clinic.

VA outpatient treatment notes reflect that the veteran 
cancelled scheduled psychiatric outpatient treatment, 
reporting that his back pain was excruciating and that he had 
been to an emergency department and placed on bed rest.

On VA examination conducted in November 2000, the veteran 
reported using a TENS unit.  He underwent a course of 
physical therapy in October 2000 and November 2000 following 
a flare-up of back pain in July 2000.  He was using a cane 
for ambulation.  His symptoms included pain in the low back 
with bilateral leg pain, worse on the left.  The veteran 
reported episodes of numbness of the feet.  He reported that 
he tired very easily.

On objective examination he got on and off of the examining 
table with some degree of difficulty.  Straight leg raising 
was painful at 20 degrees bilaterally.  There was no sensory 
deficit or motor deficit in either lower extremity.  There 
was no evidence of any atrophy of the quadriceps or the calf 
musculature.  He was using a TENS unit and cyclobenzaprine 
(Flexaril) for pain.  He exhibited an unusual gait but no 
limp.  The patella reflex on the left was absent.  The 
patella reflex on the right was 2+.  Achilles reflexes were 
2+ and symmetrical bilaterally.  There was no evidence of any 
pathologic reflex.  There was a slight increase in the lumbar 
lordosis.  There was tenderness on palpation of the 
paravertebral musculature bilaterally.  Forward flexion was 
to 40 degrees, extension was to 10 degrees, and side bending 
and rotation were to 20 degrees to each side.  The examiner 
concluded that the veteran had degenerative IVDD and L4 
radiculopathy of the left leg.  The veteran had marked loss 
of functional abilities during quiescent periods.  During 
acute flare-ups, the examiner opined, his functional ability 
was virtually nil.  He was confined to bed at times and 
required help from his wife.

Magnetic resonance imaging (MRI) of the lumbar spine 
conducted in March 2001 disclosed a mild annular bulge at L2-
L3 with a probable small annular tear, a mild diffuse bulge 
at L3-L4, a diffuse bulge at L4-L5 with mild central canal 
stenosis and bilateral neural foraminal narrowing, and a 
bulge at L5-S1, greater on the left than on the right.

VA outpatient treatment records dated in April 2001 reflect 
that the veteran was taking hydrocodone for pain.  He was in 
no apparent distress.  There was no muscular atrophy.  Motor 
examination demonstrated 5/5 strength in all four 
extremities.  Slight weakness was perhaps present on the 
left, where strength was 4+/5.  Sensory examination 
demonstrated decreased response to light touch and pinprick 
over the L5-S1 distribution on the left side.  Examination of 
reflexes was grossly normal.  The veteran's gait was grossly 
normal.  He was using a cane.  There was no sign of 
incontinence or constipation and the veteran reported normal 
bowel and bladder function.  After reviewing the veteran's 
MRI, the examiner concluded that the veteran had low back 
pain with mild symptoms and signs of L5 and S1 radiculopathy.  
His MRI demonstrated nerve root compromise of the left L5 
root, and this was consistent with his examination.  Narcotic 
pain control was indicated due to the debilitating pain.  
Referral for epidural steroid injection treatment was 
recommended.

Electromyography (EMG) examination of the muscles of the left 
lower extremity disclosed no abnormality.  

VA outpatient treatment records dated in October 2002 reflect 
that the veteran continued to take oxycodone.
  
On VA examination conducted in November 2003, the veteran 
reported that he had not experienced incapacitating episodes 
of back pain during the past year.  His balance was fair, but 
he felt that his legs were weak.  The veteran was unable to 
perform any lifting, pushing, or pulling.  He was able to 
stand and walk for about five minutes.  Kneeling, squatting, 
and stooping caused back pain and he avoided those 
activities.  Sitting and traveling in a car caused back pain.  
The veteran reported having difficulty with his personal 
hygiene, and noted he had no assistance with his hygiene 
activities following his wife's death.  The veteran had a 
limp on the left side.  There was tenderness on palpation of 
the lumbar paravertebral musculature bilaterally.  There was 
no evidence of muscle spasm.  There was no listing of the 
spine.  Flexion was to 10 degrees of a normal 90 degrees.  
Extension was 0 degrees of a normal 30 degrees.  Rotation was 
to 10 degrees of a normal 45 degrees.  Straight leg raising 
was painful at 10 degrees bilaterally.  There was no sensory 
or motor deficit of either lower extremity.  Deep tendon 
reflexes were present and symmetrical bilaterally.  The 
examiner noted that, although the left patellar reflex could 
not be elicited on the prior examination, it was present at 
this examination.  The veteran did not exhibit L4 
radiculopathy.  The examiner noted that the examination was 
conducted during a period of quiescent symptoms.

On VA examination conducted in December 2003, the veteran 
reported constant pain which he described as 8 in intensity 
on a scale of 1 to 10.  This pain increased in intensity to 
10 of 10 four or five times a day, each time lasting from one 
to two hours before decreasing to 8.  Exacerbating factors 
included sitting more than thirty minutes, standing more than 
thirty minutes, and walking more than one block.  To relieve 
his pain, he would lie down on a couch or rest in bed using 
heat packs.  He reported that, in the last 12 months, he had 
four or five incapacitating episodes daily as described, but 
none were treated by a physician.  The veteran winced with 
movement while seated on the examining table.  He disrobed 
with care.  

The veteran had pain on individual muscle strength testing.  
Muscle strength was at least 4/5 in both lower extremities.  
Deep tendon reflexes were 2 at the knee, 2 at the right 
ankle, and 1 at the left ankle.  Straight leg raising was 
positive at 40 degrees on the left and 50 degrees on the 
right with paravertebral spasm.  The veteran walked slowly, 
with a cane, wincing with each step.  The examiner concluded 
that the veteran had chronic, pronounced pain with little 
intermittent relief due to the broad-based herniation at L5-
S1, which was causing compression of the L5-S1 nerve root.  

By a statement submitted in December 2003, the veteran stated 
that he was unable to sit or stand for more than thirty 
minutes at a time and was unable to climb stairs or ride in 
an automobile.  He reported that he had to hire someone to 
drive him to doctors' offices and for shopping.  He reported 
that he had to hire someone to do housekeeping and make his 
meals, as he was unable to perform those activities.  

Analysis

A.  Evaluation prior to March 23, 1999

The veteran's lumbar disability, including IVDS, is evaluated 
using the criteria under 38 C.F.R. § 4.71a, DC 5293.  As 
noted above, under DC 5293, IVDS manifested by moderate, 
recurring attacks of back pain and symptoms is assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief, is assigned a 40 percent evaluation.    

When the veteran submitted the January 1996 claim for an 
increased evaluation, bulging discs were noted at several 
lumbar levels, but the veteran did not limp, did not have an 
antalgic gait, and both sensory and motor function were 
intact.  He reported continuing back pain and some radiation 
of pain to the lower extremity.  Reflexes were intact in the 
lower extremities.  There was moderation limitation of 
motion, with forward flexion to 50 degrees.  The private 
report of the veteran's January 1996 outpatient treatment is 
consistent with a 20 percent evaluation, but does not warrant 
a finding that the veteran's disability met the criteria for 
a 40 percent evaluation.  In particular, the veteran's gait 
was normal, straight leg raising was negative, and there were 
no neurologic manifestations of the back disability, other 
than the report of some radiation of pain into the lower 
extremity.  

Although the veteran reported severe pain and severe 
limitation of motion at the time of a June 1996 VA 
examination, the examiner concluded that there was a 
functional component to the veteran's symptoms.  For example, 
the veteran had a range of motion in October 1997 similar to 
the range of motion displayed in January 1996.  No clinical 
record 1996, 1997, or 1998, other than the report of 
emergency department evaluation at the time of an acute 
exacerbation in January 1997, disclosed range of motion 
limitations or other symptoms as severe as the examiner noted 
in June 1996.  

The Board concludes that the June 1996 VA examination 
reflected, as the examiner concluded, a large functional 
component, or reflected an acute exacerbation which did not 
require further treatment after the June 1996 examination.  
As such, the Board finds that, although that examination 
disclosed symptomatology consistent with a disability 
evaluation in excess of 20 percent, that symptomatology did 
not represent the veteran's general level of functioning, and 
the criteria for an increased evaluation to 40 percent were 
not met.  Rather, the evidence establishes that, the majority 
of the time, the veteran's symptoms remained most consistent 
with a 20 percent evaluation, although there were brief 
periods of exacerbation.  

An October 1997 VA examination disclosed that the veteran had 
full active range of motion of both lower extremities, 5/5 
muscle strength, and no muscle spasm of the musculature of 
the back was present.  The veteran continued to have constant 
low backache, consistent with a 20 percent evaluation.  The 
veteran had moderate limitation of motion, with forward 
flexion to 50 degrees and 10 degrees of extension.  He did 
complain of occasional sharp pain, and of intermittent 
parasthesias of the left thigh and calf.  However, the 
evidence reflects that the veteran remained able to perform 
activities of daily living.  Use of narcotic medication is 
the primary symptom during this period that would be more 
consistent with a 40 percent evaluation; however, the Board 
finds that the veteran's symptoms, as a whole, remained 
consistent with a 20 percent evaluation.  In particular, the 
Board finds that the clinical records reflect that the 
veteran did not require treatment for his back pain or 
exacerbations thereof for many months in 1998.  The evidence 
is not in equipoise to warrant a more favorable result based 
on resolution of reasonable doubt. 38 U.S.C.A. § 5107(b).

B.  Evaluation from March 23, 1999 to November 17, 2003

When the veteran underwent VA examination in March 1999, he 
reported pain radiating down the left leg to the left knee 
and ankle, and he reported that his left knee would give out 
when he was walking.  He was able to walk only one-half block 
without increased back pain.  These subjective complaints 
were different than the complaints reflected in prior 
examinations, reflecting an increased severity of neurologic 
complaints.  

Subsequent clinical records in April 1999 and thereafter 
reflect that these increased neurologic complaints did not 
resolve.  The veteran began to limp.  He began to use a cane.  
The Board finds that this report of increased neurologic 
symptoms, together with the continuing use of narcotic pain 
medications and the limitations present during exacerbations, 
places the evidence favoring a 40 percent evaluation in 
equipoise with the evidence favoring a 20 percent evaluation.  

Clinical records dated in April 2000 and April 2001 reflect 
that the veteran continued to report increased neurologic 
symptoms and required more frequent medical treatment.  He 
underwent a course of physical therapy to improve 
functioning.  The April 2000 and April 2001 evaluations and 
demonstrated symptomatology are consistent with the criteria 
for a 40 percent evaluation.  

The Board notes that, at a November 2000 evaluation, the 
veteran's patellar reflex was absent on the left.  At that 
time, the examiner concluded that the veteran had "marked" 
loss of functional ability during periods when his back pain 
was quiescent and that the veteran's functional ability was 
"virtually nil" during periods of exacerbation.  However, 
as the veteran's subsequent April 2001 examination disclosed 
no muscle atrophy, 5/5 strength, grossly normal gait, and the 
examiner concluded that the veteran has "mild" signs and 
symptoms of L5-S1 radiculopathy, the Board concludes that the 
preponderance of the evidence during this period reflect that 
the veteran's lumbosacral back disability remained most 
consistent with the criteria for a 40 percent evaluation.

Moreover, the veteran had not more than a mild decrease in 
muscle strength.  There was no evidence of paralysis or foot 
drop.  There was no evidence of radiculopathy on 
electromyographic examination of the nerves, and no sensory 
or motor deficit in the lower extremities.  The veteran 
denied abnormality of bowel or bladder function.  The veteran 
denied episodes were treated by a physician, averaging less 
than 4 weeks in any 12-month period from September 2002.

Thus, the evidence warrants a 40 percent evaluation for the 
veteran's lumbosacral disability, effective as of the date of 
the VA examination conducted on March 23, 1999, but the 
criteria for the next higher evaluation, a 60 percent 
evaluation, were not met at this time.  The evidence is not 
in equipoise to warrant a more favorable result based on 
resolution of reasonable doubt.  38 U.S.C.A. § 5107(b). 

C.  Evaluation from November 17, 2003

VA examinations conducted in November 2003 and December 2003 
disclose more severe symptomatology.  At this time, the 
veteran reported incapacitating pain daily, severe limitation 
of motion of the spine during flare-ups, difficulty with 
activities of daily living and personal hygiene, pain on 
straight leg raising to 10 degrees, and continued use of 
narcotic medications but with little intermittent relief of 
back pain.  

The veteran's representative suggests that the former 
criteria of 38 C.F.R. § 4.71a, DC 5293, prior to revision, 
are more favorable to the veteran than the criteria under DC 
5243 as revised.  However, the Board finds, in this case, the 
veteran's report of daily incapacitating episodes of back 
pain is credible.  Although the veteran did not contact his 
physicians each time he felt his back pain was 
incapacitating, all other types of treatment for his back 
pain had already been medically attempted.  The veteran has 
been under medical care for his back pain for so long and so 
continuously that, in this case, the Board finds that the 
veteran's episodes of daily pain requiring him to be confined 
to rest should, under the circumstances, be considered as 
within the definition of "incapacitating" as defined in 
38 C.F.R. § 4.71a, DC 5243.

The Board finds that the increase in severity of the 
veteran's back disability so as to warrant a 60 percent 
evaluation was not factually ascertainable prior to November 
17, 2003.  In particular, there are no notations of increased 
back pain during the period from May 2001, when the veteran 
had EMG which disclosed no abnormality, until the November 
17, 2003 VA examination.  The VA outpatient clinical records 
reflect that the veteran continued to have regular VA 
outpatient psychiatric care, although less frequently than 
during some previous periods.  However, the evidence is 
devoid of any notation that the veteran missed a scheduled 
outpatient visit as a result of back pain.  The evidence is 
devoid of any notation that the veteran requested unscheduled 
appointments because of back pain.  The evidence is devoid of 
any notation that the veteran reported new complaints of back 
pain, although the evidence does reflect that the veteran 
requested that his narcotic medication be refilled.  This 
evidence weighs against a finding that an increase in the 
severity of the veteran's lumbosacral spine disability in 
excess of 40 percent disabling was factually ascertainable 
prior to November 17, 2003.  The record discloses no evidence 
as to factually ascertainable increase in disability until 
November 17, 2003.

The Board has considered whether the veteran would be 
entitled to an evaluation in excess of 60 percent if 
evaluated separately on his neurologic and orthopedic 
symptoms, as allowed under DC 5243.  It appears to the Board 
that the veteran's report of falls due to the left knee or 
leg giving way is consistent with the objective neurological 
impairments, and represents a mild incomplete paralysis, so 
as to warrant a 10 percent evaluation for the left lower 
extremity.  A 10 percent evaluation for each lower extremity, 
together with a 40 percent evaluation for orthopedic 
symptoms, based on limitation of motion, combined under 
38 C.F.R. § 4.25, would not result in an evaluation in excess 
of the current 60 percent evaluation under DC 5243.  In fact, 
only a 50 percent evaluation would result.  The evaluation 
assigned under the criteria for incapacitation is more 
favorable to the veteran.

The veteran's representative has indicted that the Board 
should apply the version of 38 C.F.R. § 4.71a in effect when 
the veteran submitted his claim.  However, a 60 percent 
evaluation is the highest schedular evaluation available 
under DC 5293, the version of the regulation in effect when 
the veteran submitted the claim, or under DC 5293 as revised 
in September 2002, or under DC 5243.  Because the maximum 
schedular evaluation available under any version of the 
regulation has been assigned, from November 11, 2003, the 
veteran is not prejudiced by application of DC 5243.  

The Board has considered whether the veteran is entitled to 
an extraschedular evaluation in excess of 60 percent.  There 
is no evidence of frequent periods of hospitalization or 
impairment which would otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  To the extent that the veteran's claim 
for TDIU is a claim for an extraschedular evaluation, that 
claim has been REFERRED back to the agency of original 
jurisdiction.  


ORDER

Prior to March 23, 1999, an evaluation in excess of 20 
percent for lumbosacral spine disability, to include 
lumbosacral strain, degenerative joint disease, and 
degenerative disc disease with L4 radiculopathy of the left 
leg, is denied.

A 40 percent evaluation for lumbosacral spine disability, to 
include lumbosacral strain, degenerative joint disease, and 
degenerative disc disease with L4 radiculopathy of the left 
leg, is granted from March 23, 1999; the appeal is granted to 
this extent only.

A 60 percent evaluation for lumbosacral spine disability, to 
include lumbosacral strain, degenerative joint disease, and 
degenerative disc disease with L4 radiculopathy of the left 
leg, is granted from November 17, 2003; the appeal is granted 
to this extent only.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


